Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is vague and indefinite because the body of the claim does not commensurate in scope with the preamble.  The preamble recites a method for producing a food product.  However, the body of the claim only recites processing steps to obtain a food composition.  There is no recitation of forming a food product.  It is not clear if the food composition is the food product?  It is also unclear if the ultrasonication treatment is part of the processing step or just a way the property is measured.  If it is part of the processing step, it is unclear what step is involved in the ultrasonication treatment because the claim does not recite any processing step.  It is also unclear if the treatment produces  the diameter range or the treatment shows the result because the mixture is subjected to a pulverizing step before.  There is no recitation of any milling or grinding in the ultrasonication treatment.

	In claim 3, the terms such as “ medium and high pressure” are vague and indefinite because they are relative.  What would be considered as medium stirring mill or high pressure homogenizer.
	In claim 4, the limitation “ one-pass treatment” is vague and indefinite because it is not clear what is meant by it.
	Claim 8 is vague and indefinite.  It is not clear what is meant or intended by “ wherein the oil/fat portion is obtained by centrifuging the food composition at 15000rpm for 1 minute” .  The oil/fat is already in the food composition because the composition is obtained by preparing a mixture comprising at least one oil or fat and dried food ingredients and pulverizing the ingredients in the mixture.
	Claim 17 has the same problem as the ultrasonication step in claim 1.  Also, it is unclear what is intended by the feature in parentheses.  Limitation in parentheses is not considered part of the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Albricci ( EP 0 685165A1).
For claims 1,19, Albricci discloses a method for producing a food product and food product obtained from the method.  The method comprises the steps of freeze-drying one or more organoleptically characterizing ingredients, mixing the ingredients with edible fats and oil to obtain a mixture , milling the mixture to obtain a paste having a grain size of less than 80 micrometers and whipping the paste by mechanical means.  The oil and fat are selected from the group consisting of butter, margarine, palm oil, olive oil, sunflower oil, corn oil, peanut oil and soybean oil.  The oils are present in amount of 20-50%  and the edible fats are present in amount of 25-55%.   The freeze-dried ingredients are present in amount of 20-40%.  The dried ingredients include greens and vegetables.  The food product has a moisture content of no more than 3%.  For claim 2, the mixture is milled to have a particle sizes of less than 80 microns.  For claim 5, the food ingredients are freeze-dried.  For claim 7, the amount of freeze-dried ingredients is in the range of 20-40% which fall within the claimed range. For claim 9, the amount of liquid edible oil claimed ranges from 9-88.2% because the total fat in the food is from 10-98%.  Albricci discloses the oils are present in amount of 20-50% which falls within the claimed range.  For claim 10, Albricci discloses the amount of dried ingredients is in the range of 20-40% which falls within the claimed range.  For claim 11, Albricci discloses the total lipid content of the food ranges between 35-50%.

With regard to the ultrasonication, the limitation is indefinite as set forth in the 112 rejection.  The treatment is defined as a property of .3-200 microns of the fine particles.  The dried ingredients in Albricci have a particle size of less than 80 microns which is deemed to meet the claimed limitation.  The claim does not have any parameter defining the stirring mill or high pressure homogenizer.  Thus, the roller mill disclosed in Albricci is considered to be equivalent to the claimed device because it pulverizes the ingredients.  Claim 4 is indefinite as explained in the 112 rejection.  It is interpreted that the pass might indicate the number of time the ingredients go through milling. It would have been within the skill in the art to determine the number of time of passage through the milling depending on the starting size of the ingredients and the final size desired.  The centrifugation step is indefinite.  IF it is referring to how the oil is obtained before it is used in the mixture, it would have been within the skill of one in the art to use known method to obtain oil and centrifuging to separate oil fraction based on difference in density is known in the art.  Since the product in Albricci contain moisture level falling within the range claimed, it is expected the water activity would fall within the range claimed.  Furthermore, it would have been within the skill of one in the art to determine the appropriate water activity to obtain the most stable shelf stability.  As to the properties claimed, the properties are based on a solution formed from the food composition.  Since Albricci discloses the same component of dried ingredients and oil/fat and the same steps of forming a mixture and pulverizing, it is expected the same properties are obtained when such composition is formed in solution in absence of evidence showing otherwise.  Albricci discloses oil and fat; thus, it is expected the same consistency is present.  It would have been an obvious matter of choice to use two or more oils or fat as an obvious matter of flavor and taste preference.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Saijo and Schmoutz disclose food product comprising mixture of dried vegetable ingredients and oil and fat.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN THUY TRAN whose telephone number is (571)272-1408. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



October 6, 2021
/LIEN T TRAN/Primary Examiner, Art Unit 1793